DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 10,039,178) in view of Brandt et al. (US 2006/0163216) and Luo et al. (US 5,166,494).
 	Regarding claim 1, Liu et al. discloses “a method for preserving a usable life of a plasma arc electrode consumable installed in a plasma arc torch” (abstract, i.e., a method of determining a failure event of consumable for a plasma torch and col.1 at lines 30-42, i.e., detect the end of consumable life or consumable failure can provide many benefits including … increasing effective life of consumables), the method comprising: 
 	“delivering a gas to the torch during a cutting sequence” (col.1 at lines 19-30, i.e., fluid flow pattern in the plasma chamber formed between the electrode and nozzle … a retaining cap and fig.8 shows the torch pressure 710 during cutting sequence during cutting sequence before cutting shuts off. Col.8, at lines 64-67, i.e., a plasma arc torch can also be susceptible to damages if the torch loses pressure during a cutting operation. These paragraphs suggest that gas supplies to the nozzle during a cutting operation or sequence); 
 	“measuring a characteristic of an electrical signal being provided to the torch to generate a plasma arc between the torch and a workpiece to be processed during the cutting sequence” (abstract, i.e., determining when at least one parameter associated with the operating current or the operating voltage exceeds a tolerance threshold for a time period. Col.2 at lines 56-59, i.e., perform an operation on a workpiece using a plasma arc torch and col.3 at lines 11-15, i.e., a plasma cutting torch connected to a plasma system and generates a plasma arc); 
 	“monitoring the characteristic during operation of the torch over a time period” (fig.8 shows the characteristic such as current is being monitored during operation of the torch over a time period);  
 	“comparing the monitored characteristic to a threshold value” (abstract, i.e., The method further includes shutting off at least one of the operating current or the 
operating voltage of the plasma arc torch when the at least one parameter 
exceeds the tolerance threshold for the time period. This suggest the current is being compared in order to determine whether the current exceed a threshold hold); and 
 	“responsive to determining that a measured characteristic meets and/or exceeds the threshold value, initiating an arc extinguishing sequence to preserve the life of the electrode” (abstract discuss about shutting off at least one operating current when the measured characteristic meets and/or exceeds the threshold value. Examiner interpreted that when the current meets or exceeds the threshold value (i.e., middle portion of the fig.8 showing the current 730 at a higher level that exceed the current level on the left portion), the extinguishing sequence initiate at the current shuts off time point (i.e., fig.8, 3. Current Shuts Off pointed at the time point)), wherein “the arc extinguishing sequence comprises reducing a plenum gas pressure via a vent such that the arc extinguishing sequence is completed Col.11 at lines 1-10, i.e., the pressure in the plasma plenum chamber … the pressure of plenum (i.e., plasma gas). Fig.8 shows the at the time point when current shtus off immediately, the pressure 710 drops or reduce immediately right after the time point. See annotated fig.8 for details of time point/initiating arc extinguishing sequence. Col.1 at lines 19-30 explains the conventional plasma arc torch having the torch and passages for arc control fluids (e.g., plasma gas) such that the passages must constitutes at least one vent or outlet in order to supply plasma gas to the arc. Examiner takes Official notice that this feature is well known in the art).
 	Liu et al. is silent regarding delivering a gas to the torch via a valve during a cutting sequence and the arc extinguishing sequence is completed in less than 60 milliseconds.
 	Luo et al. teaches “delivering a gas to the torch via a valve during a cutting sequence” (col.6 at lines 58-68, i.e., In operation, plasma gas 44 flows through the solenoid valve 48 and the inlet tube 46 into the plenum chamber 42. From there, it flows through the gas distribution holes 30 in the swirl ring 28 into the plasma arc chamber 32 and finally out of the torch through the nozzle orifice 16 and col.7, all, in particular at lines 3-22, i.e., when the torch is lowered toward the workpiece, the arc transfers to the workpiece as the ionized plasma jet. An operator sets a desired gas flow or pressure associated with full power operation … a typical gas pressure in the chamber during the pilot arc is 20 to 40 psi … as noted above, the torch begins cutting when it brought close to the workpiece … the increase in current also results in an increase in the heating of the plasmas gas) and “the arc extinguishing sequence comprises reducing a plenum gas pressure via a vent such that the arc extinguishing sequence is completed in less than 60 milliseconds” (fig.1A shows the structure of the conventional plasma troch where the valve 48 is configured to control supply of gas 44 such that the gas in the plenum 42 via the exit orifice 16 in order to vent the gas. Col.8, all, in particular at lines 34-68, i.e., the timing of the gas and current shut off processes in accordance with the present invention are illustrated by the timing diagrams of Fig.1D …  In accordance with this invention the arc current control signal changes its state, again shown as a change from a “1” state to “0” state, at a time t1 which is the same time as the valve control signal. The change commences the operation of the controller to produce a ramp down of the arc current as shown in the lowermost righthand graph of fig.1D. Col.9 at lines 1-22, i.e., after closing the valve 48 at t1, the gas flow falls steadily … the gas flow value falls substantially over the internal Δt so that a) it is at a comparatively low value at t2 when the arc current is shut off.  Col.10 at lines 14-25, i.e., With this venting, the interval Δt can be reduced from about 250 milliseconds to less than 5 milliseconds. As noted in above columns, fig.1D shows the arc extinguish sequence including gradually turning off both gas and current supply (i.e., upper right graph and bottom right graph) from t1 to t2 such that Δt can be less than 60 milliseconds such as 5 milliseconds since Δt can be adjusted between 250 milliseconds to less than 5 milliseconds). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu et al. with Luo et al., by first adding Luo’s solenoid valve to Liu et al.’s torch device and then modifying the gas venting duration by controlling the solenoid valve, to prevent plasma become unstable and reduce the likehood of nozzle damage caused by a destabilized arc (col.10 at lines 15-29) as taught by Luo et al. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
  	Regarding claim 2, modified Liu et al. discloses “the gas comprises a plasma gas” (Liu et al., i.e., col.11 at lines 1-10 and 35, i.e., plasma pressure ... gas supply pressure and col.1 at lines 19-30, i.e., fluids (e.g., plasma gas)).
  	Regarding claims 9, modified Liu et al. discloses “the arc extinguishing sequence is completed in less than 10 milliseconds” (Luo, Col.10 at lines 14-25, i.e., With this venting, the interval Δt can be reduced from about 250 milliseconds to less than 5 milliseconds. The Δt can be 5 milliseconds) 
 	Regarding claim 10, modified Liu et al. discloses “the arc extinguishing sequence further comprises a plasma arc current” (Liu et al., fig.1D shows plasma arc current in the bottom right graph). 
 	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 10,039,178) in view of Luo et al. (US 5,166,494) as applied in claims 1-2 and 9-10 above, and further in view of Zhu (CN 203556993).
 	Regarding claim 3, modified Liu et al. discloses all the features of claim limitations as set forth above except for “the characteristic comprises a characteristic of a pulse width modulation control system”.
 	Zhu teaches “the characteristic comprises a characteristic of a pulse width modulation control system” (para.0020, i.e., the main control board 12 mainly completes: 1. The IGBT switch drives the PWM (pulse width modulation) waveform generation). Liu et al. teaches plasma cutting device. Zhu teaches plasma cutting device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brandt et al. with Zhu, by modifying Brand et al.’s duty cycle of the PWM according to Zhu’s duty cycle of PWM, to adjust the output current and voltage for process control of pre-ventilation, non-transfer arc ignition, normal plasma arc generation and delayed air closure (para.0020) as taught by Zhu.    
 	Regarding claim 4, modified Liu et al. discloses “the characteristic comprises a duty cycle of the pulse width modulation control system” (Zhu, para.0020, i.e., the main control board 12 mainly completes: 1. The IGBT switch drives the PWM (pulse width modulation) waveform generation … By changing the duty cycle of the PWM pulse).
 	Regarding claim 5, modified Liu et al. discloses “the characteristic comprises a rate of change of a duty cycle of the pulse width modulation control system” (Zhu, i.e., para.0020, i.e., by changing the duty cycle of the PWM pulse. Please noted that changing the duty cycle of the PWM pulse infers to the rate of change of a duty cycle of PWM). 

 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 10,039,178) in view of Luo et al. (US 5,166,494) as applied in claims 1-2 and 9-10 above, and further in view of Hardwick et al. (US 6,163,009).
 	Regarding claims 6-7, modified Liu et al. discloses the arc extinguishing sequence comprises reducing the plenum gas pressure; the arc extinguishing sequence comprises reducing the plenum gas pressure.
 	Modified Liu et al. is silent regarding the gas pressure less than 7 psi and gas pressure less than 3 psi.
 	Hardwick et al. teaches “the gas pressure less than 7 psi and gas pressure less than 3 psi” (col.2 at lines 58-67, i.e., at about time t2, preferably in a step function, and plasma gas pressure may then be allowed to decrease from the intermediate value Pm to zero). Liu et al. teaches plasma cutting device. Hardwick et al. teaches plasma cutting device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Liu et al. with Hardwick et al., by recuing the pressure to zero when shut down the plasma arc torch device (abstract) as taught by Hardwick et al.



 	Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 10,039,178) in view of Brandt et al. (US 2006/0163216) [embodiment fig.4] and Luo et al. (US 5,166,494).
 	Regarding claim 21, Liu et al. discloses “a method for preserving a usable life of a plasma arc electrode consumable installed in a plasma arc torch” (abstract, i.e., a method of determining a failure event of consumable for a plasma torch and col.1 at lines 30-42, i.e., detect the end of consumable life or consumable failure can provide many benefits including … increasing effective life of consumables), the method comprising: 
 	“delivering a gas to the torch during a cutting sequence” (col.1 at lines 19-30, i.e., fluid flow pattern in the plasma chamber formed between the electrode and nozzle … a retaining cap and fig.8 shows the torch pressure 710 during cutting sequence during cutting sequence before cutting shuts off. Col.8, at lines 64-67, i.e., a plasma arc torch can also be susceptible to damages if the torch loses pressure during a cutting operation. These paragraphs suggest that gas supplies to the nozzle during a cutting operation or sequence); 
 	“measuring a characteristic of an electrical signal being provided to the torch to generate a plasma arc between the torch and a workpiece to be processed during the cutting sequence” (abstract, i.e., determining when at least one parameter associated with the operating current or the operating voltage exceeds a tolerance threshold for a time period. Col.2 at lines 56-59, i.e., perform an operation on a workpiece using a plasma arc torch and col.3 at lines 11-15, i.e., a plasma cutting torch connected to a plasma system and generates a plasma arc); 
 	“monitoring the characteristic during operation of the torch over a time period” (fig.8 shows the characteristic such as current is being monitored during operation of the torch over a time period);  
 	“comparing the characteristic to a threshold value” (abstract, i.e., The method further includes shutting off at least one of the operating current or the 
operating voltage of the plasma arc torch when the at least one parameter 
exceeds the tolerance threshold for the time period. This suggest the current is being compared in order to determine whether the current exceed a threshold hold); and 
 	“responsive to determining that a measured characteristic meets and/or exceeds the threshold value, initiating an arc extinguishing sequence to preserve the life of the electrode” (abstract discuss about shutting off at least one operating current when the measured characteristic meets and/or exceeds the threshold value. Examiner interpreted that when the current meets or exceeds the threshold value (i.e., middle portion of the fig.8 showing the current 730 at a higher level that exceed the current level on the left portion), the extinguishing sequence initiate at the current shuts off time point (i.e., fig.8, 3. Current Shuts Off pointed at the time point)), wherein “the arc extinguishing sequence such that the arc extinguishing sequence is completed Col.11 at lines 1-10, i.e., the pressure in the plasma plenum chamber … the pressure of plenum (i.e., plasma gas). Fig.8 shows the at the time point when current shtus off immediately, the pressure 710 drops or reduce immediately right after the time point. See annotated fig.8 for details of time point/initiating arc extinguishing sequence. Col.1 at lines 19-30 explains the conventional plasma arc torch having the torch and passages for arc control fluids (e.g., plasma gas) such that the passages must constitutes at least one vent or outlet in order to supply plasma gas to the arc. Examiner takes Official notice that this feature is well known in the art). 	
 	Liu et al. is silent regarding actuating one of the valve or vent located within two feet of the torch.
 	Brandt et al. teaches “actuating one of the valve or vent located within two feet of the torch” (fig.4 shows actuating the valve 405. Para.0051, i.e., fig.4 … a programmable control valve 405 must be located adjacent the torch, e.g., within 2 feet). Liu et al. teaches plasma arc torch device. Brandt et al. teaches plasma arc torch device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu et al. with Brandt et al., by adding Brandt et al.’s valve 405 to the Liu et al.’s plasma torch device, to allow manipulation of shield gas flow to reduce divot formation when making interior cuts (abstract) as taught by Brandt et al.
 	Liu et al. is silent regarding delivering a gas to the torch via a valve during a cutting sequence and the arc extinguishing sequence is completed in less than 60 milliseconds.
 	Luo et al. teaches “delivering a gas to the torch via a valve during a cutting sequence” (col.6 at lines 58-68, i.e., In operation, plasma gas 44 flows through the solenoid valve 48 and the inlet tube 46 into the plenum chamber 42. From there, it flows through the gas distribution holes 30 in the swirl ring 28 into the plasma arc chamber 32 and finally out of the torch through the nozzle orifice 16 and col.7, all, in particular at lines 3-22, i.e., when the torch is lowered toward the workpiece, the arc transfers to the workpiece as the ionized plasma jet. An operator sets a desired gas flow or pressure associated with full power operation … a typical gas pressure in the chamber during the pilot arc is 20 to 40 psi … as noted above, the torch begins cutting when it brought close to the workpiece … the increase in current also results in an increase in the heating of the plasmas gas) and “the arc extinguishing sequence comprises reducing a plenum gas pressure via a vent such that the arc extinguishing sequence is completed in less than 60 milliseconds” (fig.1A shows the structure of the conventional plasma troch where the valve 48 is configured to control supply of gas 44 such that the gas in the plenum 42 via the exit orifice 16 in order to vent the gas. Col.8, all, in particular at lines 34-68, i.e., the timing of the gas and current shut off processes in accordance with the present invention are illustrated by the timing diagrams of Fig.1D …  In accordance with this invention the arc current control signal changes its state, again shown as a change from a “1” state to “0” state, at a time t1 which is the same time as the valve control signal. The change commences the operation of the controller to produce a ramp down of the arc current as shown in the lowermost righthand graph of fig.1D. Col.9 at lines 1-22, i.e., after closing the valve 48 at t1, the gas flow falls steadily … the gas flow value falls substantially over the internal Δt so that a) it is at a comparatively low value at t2 when the arc current is shut off.  Col.10 at lines 14-25, i.e., With this venting, the interval Δt can be reduced from about 250 milliseconds to less than 5 milliseconds. As noted in above columns, fig.1D shows the arc extinguish sequence including gradually turning off both gas and current supply (i.e., upper right graph and bottom right graph) from t1 to t2 such that Δt can be less than 60 milliseconds such as 5 milliseconds since Δt can be adjusted between 250 milliseconds to less than 5 milliseconds). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu et al. with Luo et al., by first adding Luo’s solenoid valve to Liu et al.’s torch device and then modifying the gas venting duration by controlling the solenoid valve, to prevent plasma become unstable and reduce the likehood of nozzle damage caused by a destabilized arc (col.10 at lines 15-29) as taught by Luo et al. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).







    PNG
    media_image1.png
    1070
    1641
    media_image1.png
    Greyscale




Response to Arguments
 	Applicant's arguments filed on 09/08/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “The office Action refers to FIG 8 of Liu stating the current of Liu shuts off at 3. Current Shuts Off Applicant submits that although the current of Liu does shut off rapidly, the gas pressure does not rapidly decrease within the claimed 60 milliseconds. To illustrate this, a close examination of LLiu shows that the VARC (arc voltage) and VNE (nozzle electrode voltage) are monitored and calculated about every 64 ms (col.10, line 8 of Liu). Thus, every tick mark on the horizontal time scale of Liu represents about 64 ms …” on pages 6-7 of remark.
 	In response, examiner agreed that Liu or Brandt references do not fairly teach 60 milliseconds for reducing plenum gas. However, examiner has introduced fig.1D of Luo et al. to show the reduction of plasma gas begins at t1 via a valve and completed at t2 which is less than 60 milliseconds.  
 	(2) Applicant argues “applicant requests reconsideration of pending withdrawn claims 11-17, 19 and 20” on pages 8-9 of remark.
 	In response, examiner suggest to cancel withdrawn apparatus claims because the term “a means” in claim 11 may invoke 112f interpretation that would require corresponding structure(s) in the instant specification. This may raise potential 35 USC 112, drawing objection(s) and/or specification objection issues if there is insufficient or unclear description for referring to each corresponding structure in the instant specification. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761